Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 2013/0076601).
Regarding claim 1, Wang et al. (figures 7-9) discloses a display panel, comprising: 
a plurality of horizontally disposed first lines and a plurality of vertically disposed second lines (120 and 130); 
wherein the plurality of the first lines intersect with the plurality of the second lines; each of the first lines is divided into at least two first sub-lines located at an intersection of each of the first lines and each of the second lines; and the at least two first sub-lines are insulated from each other and arranged in parallel (124 of the current and adjacent pixels); and 
wherein one of the first lines and the gate lines is data lines, and the other one is gate lines.
Regarding claim 2, Wang et al. (figures 7-9) discloses wherein the at least two first sub-lines are configured to operate independently (124 of the current and adjacent pixels).
Regarding claim 3, Wang et al. (figures 7-9) discloses wherein each of the second lines is divided into at least two second sub-lines located at an intersection of each of the second lines and each of the first lines, and the at least two second sub-lines are insulated from each other and arranged in parallel (134 of the current and adjacent pixels).
Regarding claim 4, Wang et al. (figures 7-9) discloses wherein the at least two second sub-lines are configured to operate independently (134 of the current and adjacent pixels).
Regarding claim 5, Wang et al. (figures 7-9) discloses wherein each of the first lines comprises at least a gap formed between the at least two first sub-lines, and each of the second lines comprises at least a gap formed between the at least two second sub-lines.
Regarding claim 6, Wang et al. (figures 7-9) discloses wherein the display panel is a thin-film transistor display panel (TFT 140).
Regarding claim 7, Wang et al.
a plurality of horizontally disposed first lines and a plurality of vertically disposed second lines (120 and 130); 
wherein the plurality of the first lines intersect with the plurality of the second lines; each of the first lines is divided into at least two first sub-lines located at an intersection of each of the first lines and each of the second lines; and the at least two first sub-lines are insulated from each other and arranged in parallel (124 of the current and adjacent pixels); and 
wherein one of the first lines and the gate lines is data lines, and the other one is gate lines.
Regarding claim 8, Wang et al. (figures 7-9) discloses wherein the at least two first sub-lines are configured to operate independently (124 of the current and adjacent pixels).
Regarding claim 9, Wang et al. (figures 7-9) discloses wherein each of the second lines is divided into at least two second sub-lines located at an intersection of each of the second lines and each of the first lines, and the at least two second sub-lines are insulated from each other and arranged in parallel (124 of the current and adjacent pixels).
Regarding claim 10, Wang et al. (figures 7-9) discloses wherein the at least two second sub-lines are configured to operate independently.
Regarding claim 11, Wang et al. (figures 7-9) discloses wherein each of the first lines comprises at least a gap formed between the at least two first sub-lines, and each of the second lines comprises at least a gap formed between the at least two second sub-lines (134 of the current and adjacent pixels).
Regarding claim 12, Wang et al. (figures 7-9) discloses wherein the display panel is a thin-film transistor display panel (TFT 140).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2013/0076601) in view of Kim et al. (US 2014/0264338).
Regarding claim 13, Wang et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Wang et al. is silent regarding a repair method for the display panel of claim 1, the repair method comprising: detecting whether the at least two first sub-lines work normally when the first lines fails; and if there is a failure in one of the first sub-lines, the one of the first sub-lines having the failure is to be cut off.  Kim et al. (figures 1-3) teaches a repair method for the display panel of claim 1, the repair method comprising: detecting whether the at least two first sub-lines work normally when the first lines fails; and if there is a failure in one of the first sub-lines, the one of the first sub-lines having the failure is to be cut off (10; see at least paragraph 0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method as taught by Kim et al. in order to reduce damage caused by the repair process.
Regarding claim 14, Kim et al. (figures 1-3) teaches detecting whether the at least two second sub-lines work normally when the second lines fails; and if there is a failure in at least one of the second sub-lines, the one of the second sub-lines having the failure is to be cut off.
Regarding claim 15, Kim et al. (figures 1-3) teaches wherein the one of the first sub-lines having the failure is cut off by a laser beam, and the failure comprises a short circuit or an open circuit (see at least paragraph 0058).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LAUREN NGUYEN/Primary Examiner, Art Unit 2871